Name: Commission Regulation (EEC) No 2811/86 of 11 September 1986 amending Regulations (EEC) No 1665/72, (EEC) No 3083/73, (EEC) No 1546/75, (EEC) No 2514/78 and (EEC) No 1117/79 concerning the seeds sector
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  agricultural policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31986R2811Commission Regulation (EEC) No 2811/86 of 11 September 1986 amending Regulations (EEC) No 1665/72, (EEC) No 3083/73, (EEC) No 1546/75, (EEC) No 2514/78 and (EEC) No 1117/79 concerning the seeds sector Official Journal L 260 , 12/09/1986 P. 0008 - 0009*****COMMISSION REGULATION (EEC) No 2811/86 of 11 September 1986 amending Regulations (EEC) No 1665/72, (EEC) No 3083/73, (EEC) No 1546/75, (EEC) No 2514/78 and (EEC) No 1117/79 concerning the seeds sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Articles 3 (5), 3a (4), 4 (2), and 6 (5) and (9), Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 1355/86 amended Regulation (EEC) No 2358/71 by adding hybrid sorghum for sowing to the products governed by the common organization of the market in seeds and by making the said product subject to the system of reference prices applying to hybrid maize; Whereas by virtue of Articles 106 and 300 of the Act of Accession the aid referred to in Article 3 of Regulation (EEC) No 2358/71 is to be granted for seed produced in Spain and Portugal; whereas the operative event in respect of the aid relating to the 1985/86 marketing year should be determined; whereas 1 March 1986 should be regarded as the date on which the operative event occurred; whereas Council Regulation (EEC) No 465/86 of 25 February 1986 fixing the amounts of the aid for seed applicable in Spain and Portugal for the 1985/86, 1986/87 and 1987/88 marketing years (4) did not provide for aids for seed harvested in Portugal during the 1985/86 marketing year; Whereas Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5) was repealed by Regulation (EEC) No 1675/85; Whereas, therefore, the following Commission Regulations should be amended: - Regulation (EEC) No 1665/72 of 28 July 972 on detailed rules for determining the free-at-frontier offer prices and fixing the countervailing charge for hybrid maize for sowing (6); - Regulation (EEC) No 3083/73 of 14 November 1973 on the communication of the information necessary for implementing Regulation (EEC) No 2358/71 on the common organization of the market in seeds (7), as last amended by Regulation (EEC) No 1377/79 (8); - Regulation (EEC) No 1546/75 of 18 June 1975 defining the event in which the aid in respect of seeds becomes due and payable (9); - Regulation (EEC) No 2514/78 of 26 October 1978 on the registration in the Member States of contracts for seed multiplication in non-member countries (10); - Regulation (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences (11), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 1665/72 is hereby amended as follows: 1.1. In the title of Regulation, the following is added after 'for hybrid maize for sowing': 'and hybrid sorghum for sowing'. 1.2. In Article 4, the following is added after 'hybrid maize': 'and hybrid sorghum'. 2. Regulation (EEC) No 3083/73 is hereby amended as follows: 2.1. In the sole Article, the following is added after 'hybrid maize for sowing': 'and hybrid sorghum for sowing'. 2.2. In points 10 and 11 of the Annex, after 'hybrid maize', the following are added: 'and for hybrid sorghum' and 'and of hybrid sorghum' respectively. 2.3. In Note No 9, first indent, the following is added after 'hybrid maize': 'and hybrid sorghum'. 3. Article 1 of Regulation (EEC) No 1546/75 is hereby replaced by the following: 'Article 1 The event within the meaning of Article 5 of Regulation (EEC) No 1676/85 in which the aid in respect of seeds becomes due and payable shall be considered to have occurred on 1 August following the beginning of each marketing year'. However for 1985/86 the event in which the aid in respect of seeds harvested in Spain becomes due and payable shall be considered to have occurred on 1 March 1986. 4. In the Annex to Regulation (EEC) No 2514/78, in point 7, the following is hereby added: 'and hybrid sorghum'. 5. In the table contained in Article 1 of Regulation (EEC) No 1117/79, the following is added: '10.07 C. Sorghum: I. Hybrids for sowing.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 246, 5. 11. 1971, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 1. (3) OJ No L 164, 24. 6. 1985, p. 1. (4) OJ No L 53, 1. 3. 1986, p. 20. (5) OJ No L 188, 1. 8. 1968, p. 1. (6) OJ No L 175, 2. 8. 1972, p. 40. (7) OJ No L 314, 15. 11. 1973, p. 20. (8) OJ No L 166, 4. 7. 1979, p. 6. (9) OJ No L 157, 19. 6. 1975, p. 14. (10) OJ No L 301, 28. 10. 1978, p. 10. (11) OJ No L 139, 7. 6. 1979, p. 11.